Exhibit 10.2

NATUS MEDICAL INCORPORATED

2011 STOCK AWARDS PLAN

NOTICE OF RESTRICTED STOCK AWARD GRANT

You have been granted an award of Restricted Shares of Common Stock of Natus
Medical Incorporated (“Company”) under the Company’s 2011 Stock Awards Plan
(“Plan”) on the following terms:

1. Name of Participant:

2. Total Number of Shares of Restricted Stock Awarded:

3. Purchase Price per Share of Restricted Stock:

4. Total Purchase Price:

5. Date of Grant:

6. Vesting Commencement Date.

7. Vesting Schedule: Subject to your continued service as a Service Provider,
Shares shall vest as follows:

[Vesting Schedule]

By your acceptance hereof, you and the Company agree that the award of
Restricted Stock is governed by the terms and conditions of the Plan and the
Restricted Share Agreement (together with this notice the “Restricted Stock
Award Purchase Agreement”), which is attached hereto.



--------------------------------------------------------------------------------

NATUS MEDICAL INCORPORATED

2011 STOCK AWARDS PLAN

RESTRICTED STOCK AWARD SHARE AGREEMENT

THIS RESTRICTED SHARE AGREEMENT (“Agreement”) is made as of [DATE] by and
between Natus Medical Incorporated, a Delaware corporation (“Company”), and
[NAME] (“Participant”) pursuant to the Company’s 2011 Stock Awards Plan
(“Plan”). To the extent any capitalized terms used in this Agreement are not
defined, they shall have the meaning ascribed to them in the Plan.

1. Sale of Stock. Subject to the terms and conditions of this Agreement, on the
Purchase Date (as defined below) the Company will issue and sell to Participant,
and Participant agrees to purchase from the Company the number of Shares shown
on the Notice of Restricted Stock Grant at a purchase price of $0.001 per Share.
The per Share purchase price of the Shares shall be not less than the par value
of the Shares as of the date of the offer of such Shares to the Participant. The
term “Shares” refers to the purchased Shares and all securities received in
replacement of or in connection with the Shares pursuant to stock dividends or
splits, all securities received in replacement of the Shares in a
recapitalization, merger, reorganization, exchange or the like, and all new,
substituted or additional securities or other properties to which Participant is
entitled by reason of Participant’s ownership of the Shares.

2. Time and Place of Purchase. The purchase and sale of the Shares under this
Agreement shall occur at the principal office of the Company simultaneously with
the acceptance of this Agreement by the parties, or on such other date as the
Company and Participant shall agree (the “Purchase Date”). On the Purchase Date,
the Company will issue in Participant’s name a stock certificate representing
the Shares to be purchased by Participant against payment of the purchase price
therefor by Participant by (a) check made payable to the Company,
(b) cancellation of indebtedness of the Company to Participant, or (c) a
combination of the foregoing.

3. Restrictions on Resale. By signing this Agreement, Participant agrees not to
sell any Shares acquired pursuant to the Plan and this Agreement at a time when
applicable laws, regulations or Company or underwriter trading policies prohibit
exercise or sale. This restriction will apply as long as Participant is
providing Service to the Company or a Subsidiary of the Company.

3.1 Repurchase Right on Termination Other Than for Cause. For the purposes of
this Agreement, a “Repurchase Event” shall mean an occurrence of one of:

(i) termination of Participant’s service, whether voluntary or involuntary and
with or without cause;

(ii) resignation, retirement or death of Participant; or

 

1



--------------------------------------------------------------------------------

(iii) any attempted transfer by Participant of the Shares, or any interest
therein, in violation of this Agreement.

Upon the occurrence of a Repurchase Event, the Company shall have the right (but
not an obligation) to purchase the Shares of Participant at a price equal to the
Price (the “Repurchase Right”). The Repurchase Right shall lapse in accordance
with the vesting schedule set forth in the Notice of Restricted Stock Grant. For
purposes of this Agreement, “Unvested Shares” means Stock pursuant to which the
Company’s Repurchase Right has not lapsed.

3.2 Exercise of Repurchase Right. Unless the Company provides written notice to
Participant within 90 days from the date of termination of Participant’s Service
Provider relationship that the Company does not intend to exercise its
Repurchase Right with respect to some or all of the Unvested Shares, the
Repurchase Right shall be deemed automatically exercised by the Company as of
the 90th day following such termination, provided that the Company may notify
Participant that it is exercising its Repurchase Right as of a date prior to
such 90th day. Unless Participant is otherwise notified by the Company pursuant
to the preceding sentence that the Company does not intend to exercise its
Repurchase Right as to some or all of the Unvested Shares, acceptance of this
Agreement by Participant constitutes written notice to Participant of the
Company’s intention to exercise its Repurchase Right with respect to all
Unvested Shares to which such Repurchase Right applies at the time of
Termination of Participant. The Company, at its choice, may satisfy its payment
obligation to Participant with respect to exercise of the Repurchase Right by
either (A) delivering a check to Participant in the amount of the purchase price
for the Unvested Shares being repurchased, or (B) in the event Participant is
indebted to the Company, canceling an amount of such indebtedness equal to the
purchase price for the Unvested Shares being repurchased, or (C) by a
combination of (A) and (B) so that the combined payment and cancellation of
indebtedness equals such purchase price. In the event of any deemed automatic
exercise of the Repurchase Right by canceling an amount of such indebtedness
equal to the purchase price for the Unvested Shares being repurchased, such
cancellation of indebtedness shall be deemed automatically to occur as of the
90th day following termination of Participant’s Service Provider relationship
unless the Company otherwise satisfies its payment obligations. As a result of
any repurchase of Unvested Shares pursuant to the Repurchase Right, the Company
shall become the legal and beneficial owner of the Unvested Shares being
repurchased and shall have all rights and interest therein or related thereto,
and the Company shall have the right to transfer to its own name the number of
Unvested Shares being repurchased by the Company, without further action by
Participant.

3.3 Acceptance of Restrictions. Acceptance of the Shares shall constitute
Participant’s agreement to such restrictions and the legending of his or her
certificates with respect thereto. Notwithstanding such restrictions, however,
so long as Participant is the holder of the Shares, or any portion thereof, he
or she shall be entitled to receive all dividends declared on and to vote the
Shares and to all other rights of a stockholder with respect thereto.

 

2



--------------------------------------------------------------------------------

3.4 Non-Transferability of Unvested Shares. In addition to any other limitation
on transfer created by applicable securities laws or any other agreement between
the Company and Participant, Participant may not transfer any Unvested Shares,
or any interest therein, unless consented to in writing by a duly authorized
representative of the Company. Any purported transfer is void and of no effect,
and no purported transferee thereof will be recognized as a holder of the
Unvested Shares for any purpose whatsoever. Should such a transfer purport to
occur, the Company may refuse to carry out the transfer on its books, set aside
the transfer, or exercise any other legal or equitable remedy. In the event the
Company consents to a transfer of Unvested Shares, all transferees of Shares or
any interest therein will receive and hold such Shares or interest subject to
the provisions of this Agreement, including, insofar as applicable, the
Repurchase Right. In the event of any purchase by the Company hereunder where
the Shares or interest are held by a transferee, the transferee shall be
obligated, if requested by the Company, to transfer the Shares or interest to
the Participant for consideration equal to the amount to be paid by the Company
hereunder. In the event the Repurchase Right is deemed exercised by the Company,
the Company may deem any transferee to have transferred the Shares or interest
to Participant prior to their purchase by the Company, and payment of the
purchase price by the Company to such transferee shall be deemed to satisfy
Participant’s obligation to pay such transferee for such Shares or interest, and
also to satisfy the Company’s obligation to pay Participant for such Shares or
interest.

3.5 Assignment. The Repurchase Right may be assigned by the Company in whole or
in part to any persons or organization.

4. Restrictive Legends and Stop Transfer Orders.

4.1 Legends. The certificate or certificates representing the Shares shall bear
the following legend (as well as any legends required by applicable state and
federal corporate and securities laws):

THE SHARE REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

4.2 Stop-Transfer Notices. Participant agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

4.3 Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as the owner or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such Shares shall have been so transferred.

5. No Rights as Service Provider. Nothing in this Agreement shall affect in any
manner whatsoever the right or power of the Company, or a Parent or Subsidiary
of the Company, to terminate Participant’s relationship as a Service Provider,
for any reason, with or without cause.

 

3



--------------------------------------------------------------------------------

6. Miscellaneous.

6.1 Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

6.2 The Plan and Other Agreements; Enforcement of Rights. The text of the Plan
and the Notice of Restricted Stock Grant to which this Agreement is attached are
incorporated into this Agreement by reference. This Agreement, the Plan and the
Notice of Restricted Stock Grant to which this Agreement is attached constitute
the entire agreement and understanding of the parties relating to the subject
matter herein and supersede all prior discussions between them. Any prior
agreements, commitments or negotiations concerning the purchase of the Shares of
Restricted Stock hereunder are superseded. No modification of or amendment to
this Agreement, nor any waiver of any rights under this Agreement, shall be
effective unless in writing and signed by the parties to this Agreement. The
failure by either party to enforce any rights under this Agreement shall not be
construed as a waiver of any rights of such party.

6.3 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i)such provision
shall be excluded from this Agreement, (ii) the balance of this Agreement shall
be interpreted as if such provision were so excluded and (iii) the balance of
this Agreement shall be enforceable in accordance with its terms.

6.4 Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

6.5 Notices. Any notice to be given under the terms of the Plan shall be
addressed to the Company in care of its principal office, and any notice to be
given to the Participant shall be addressed to such Participant at the address
maintained by the Company for such person or at such other address as the
Participant may specify in writing to the Company.

6.6 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall he deemed an original and all of which together shall
constitute one instrument.

6.7 Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of., and be enforceable by, the Company’s successors and
assigns. The rights and obligations of Participant under this Agreement may only
be assigned with the prior written consent of the Company.

 

4



--------------------------------------------------------------------------------

6.8 U.S. Tax Consequences. Upon vesting of Shares, Participant will include in
taxable income the difference between the fair market value of the vesting
Shares, as determined on the date of their vesting, and the price paid for the
Shares. This will be treated as ordinary income by Participant and will be
subject to withholding by the Company when required by applicable law. In the
absence of an Election (defined below) the Company shall withhold a number of
vesting Shares with a fair market value (determined on the date of their
vesting) equal to the amount the Company is required to withhold for income and
employment taxes. If Participant makes an Election, then Participant must, prior
to making the Election, pay in cash (or check) to the Company an amount equal to
the amount the Company is required to withhold for income and employment taxes.

7. Section 83(b) Election. Participant hereby acknowledges that he or she has
been informed that, with respect to the purchase of the Shares, an election may
be filed by the Participant with the Internal Revenue Service, within 30 days of
the purchase of the Shares, electing pursuant to Section 83(b) of the Code to be
taxed currently on any difference between the purchase price of the Shares and
their Fair Market Value on the date of purchase (the “Election”). Making the
Election will result in recognition of taxable income to the Participant on the
date of purchase, measured by the excess, if any, of the Fair Market Value of
the Shares over the purchase price for the Shares. Absent such an Election,
taxable income will be measured and recognized by Participant at the time or
times on which the Company’s Repurchase Right lapses. Participant is strongly
encouraged to seek the advice of his or her own tax consultants in connection
with the purchase of the Shares and the advisability of filing of the Election.
PARTICIPANT ACKNOWLEDGES THAT IT IS SOLELY PARTICIPANT’S RESPONSIBILITY, AND NOT
THE COMPANY’S RESPONSIBILITY, TO TIMELY FILE THE ELECTION UNDER SECTION 83(b) OF
THE CODE, EVEN IF PARTICIPANT REQUESTS THE COMPANY, OR ITS REPRESENTATIVE, TO
MAKE THIS FILING ON PARTICIPANT’S BEHALF.

 

5